                      Case 8:18-bk-13870-CB       Doc 22 Filed 12/05/18 Entered 12/05/18 18:22:50          Desc
                                                   Main Document    Page 1 of 8


                  1   Misty Perry Isaacson, CA SBN 193204
                      PAGTER AND PERRY ISAACSON
                  2
                      525 N. Cabrillo Park Drive, Suite 104
                  3   Santa Ana, California 92701
                      Telephone: (714) 541-6072
                  4   Facsimile: (714) 541-6897
                      Email: misty@ppilawyers.com
                  5

                  6   Attorneys for Debtors

                  7
                                            IN THE UNITED STATES BANKRUPTCY COURT
                  8
                                     CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
                  9

             10       In re:                           )             Case No.: 8:18-bk-13870-CB
                                                       )
             11                                        )
                      FRANCISCO RAMIREZ RAMIREZ and    )             Chapter 13
             12       AURORA MENDEZ BARAJAS,           )
                                                       )             DEBTORS REPLY TO OBJECTIONS TO
             13                                Debtors.)             CONFIRMATION FILED BY TRUSTEE
                                                       )             AND INVESTMENT CONSULTANTS
             14                                        )
                                                       )
             15                                        )             Date: December 13, 2018
                                                       )             Time: 1:30 p.m.
             16                                        )             Ctrm: 5D
                                                       )
             17                                        )
             18                Francisco Ramirez Ramirez (“Ramirez”) and Aurora Mendez Barajas (collectively the
             19
                      “Debtors”) hereby submit their Response to Creditor Investment Consultants, Inc. (“ICI”) and the
             20
                      Chapter 13 Trustee’s (“Trustee”) Objections to Confirmation of Chapter 13 Plan.
             21

             22                                                       I.

             23                                    STATEMENT OF RELEVANT FACTS
             24                1.    In or about April 2007, the Debtors were visited at their residence located at 13422
             25
                      Elmwood St., Garden Grove, CA 92845 (“Residence”) by an agent for Homesavers. The
             26
                      Homesavers agent advised the Debtors that they qualified for a home equity line of credit
             27

             28       (“HELOC”) in the maximum amount of $72,000. The terms of the HELOC were explained to the
   PPI Law
525 N. Cabrillo
 Park Drive,
  Suite 104                                                      - 1 -
Santa Ana, CA
    92701

(714) 541-6072
                      Case 8:18-bk-13870-CB       Doc 22 Filed 12/05/18 Entered 12/05/18 18:22:50          Desc
                                                   Main Document    Page 2 of 8


                  1   Debtors in Spanish, but executed in English. At this time, neither of the Debtors was well-versed
                  2
                      in the English language. Spanish is the Debtors primary language.
                  3
                             2.     Shortly after this visit, on or about April 27, 2018, the Debtors executed a HELOC
                  4
                      revolving loan agreement (“Note”) made payable to Homesavers with a credit limit of $65,000,
                  5

                  6   with the possibility of an additional $7,000 adjusted by the lender, for a total of $72,222.00. The

                  7   Note was an interest only loan at 12.99% with a maturity date of March 27, 2015. A copy of the
                  8
                      Note is attached as Exhibit 1 to the declaration of Ramirez.
                  9
                             3.     The Deed of Trust and Assignment of Rents for the HELOC was recorded in the
             10
                      Orange County Recorder’s Office on May 18, 2007. A copy of the Deed of Trust is attached as
             11

             12       Exhibit 2 to the declaration of Ramirez.

             13              4.     From the HELOC, the Debtors borrowed a total of $29,771.58. A copy of the
             14
                      disbursement statement from First American Title is attached as Exhibit 3 to the declaration of
             15
                      Ramirez.
             16
                             5.     Debtors made payment, in person, to Homesavers on the Note until they stopped
             17

             18       receiving billing statements. Debtors then visited Homesavers’ office where they had signed the

             19       Note to inquire why they were no longer receiving statements; however Homesavers was no
             20
                      longer at that location.
             21
                             6.     In or about May 2007, the Homesavers’ Note was transferred to TTR Investment,
             22
                      Inc. Profit Sharing Plan (“TTR”). A copy of the Assignment is attached as Exhibit 4 to the
             23

             24       declaration of Ramirez.

             25              7.     On or about October 21, 2013, a notice of default (“NOD”) was recorded by
             26
                      California TD Specialist on behalf of TTR. A copy of the NOD is attached as Exhibit 5 to the
             27
                      declaration of Ramirez.
             28
   PPI Law
525 N. Cabrillo
 Park Drive,
  Suite 104                                                      - 2 -
Santa Ana, CA
    92701

(714) 541-6072
                      Case 8:18-bk-13870-CB         Doc 22 Filed 12/05/18 Entered 12/05/18 18:22:50       Desc
                                                     Main Document    Page 3 of 8


                  1         8.     On or about January 28, 2014 a notice of sale (“NOS”) was recorded with a
                  2
                      sale date of February 19, 2014.
                  3
                            9.     On or about February 18, 2014, Mr. Ramirez through his attorney, Gregory Bosse
                  4
                      (“Bosse”) filed a voluntary petition under Chapter 13 (Case No. 8:14-bk-10975-CB), staying the
                  5

                  6   pending foreclosure sale by TTR.

                  7         10.    TTR objected to confirmation of Mr. Ramirez’ plan indicating that it did not properly
                  8
                      provide for its claim in full. Per TTR’s claim, they alleged that $135,658 was due and owing,
                  9
                      which included $72,000 in the principal balance owing on the Note.
             10
                            11.    Instead of litigating the issue regarding TTR’s claim, Bosse advised Mr. Ramirez to
             11

             12       voluntarily dismiss his case and further indicated that he would help the Debtors find an investor

             13       to purchase the Note.
             14
                            12.    During the time in which Bosse was attempting to assist the Debtors in finding
             15
                      another investor to purchase the Note, the pending foreclosure sale was again set. Bosse filed
             16
                      a subsequent chapter 13 petition for Mrs. Barajas to once again stay the sale (Case No. 8:14-bk-
             17

             18       14723-ES).

             19             13.    Shortly after Mrs. Barajas’ chapter 13 case filing, Bosse advised the Debtors that
             20
                      he found a company named Investment Consultants, Inc., a Nevada corporation and that ICI
             21
                      was willing to purchase the Note. Bosse did not provide the Debtors with any specific terms of a
             22
                      modification of the Note, and only indicated that the monthly payments would be $1,515.50
             23

             24       going forward and that they should tender the payment to his office each month. The TRR

             25       assignment to ICI was memorialized by an assignment recorded with the Orange County
             26
                      Recorder’s Office on November 25, 2014. A copy of the assignment is attached as Exhibit 6 to
             27
                      the declaration of Ramirez.
             28
   PPI Law
525 N. Cabrillo
 Park Drive,
  Suite 104                                                     - 3 -
Santa Ana, CA
    92701

(714) 541-6072
                      Case 8:18-bk-13870-CB         Doc 22 Filed 12/05/18 Entered 12/05/18 18:22:50           Desc
                                                     Main Document    Page 4 of 8


                  1             14.   The Debtors began making the $1,515 payments starting in or about January 2015
                  2
                      up until the filing of their prior joint filing on November 20, 2017 (Case No. 8:17-bk-14577-CB).
                  3
                      See copies of the Debtors’ Mortgage Interest Statements (Form 1098) for 2015 and 2016
                  4
                      evidencing such payments attached as Exhibit 7 and copies of checks for payment made from
                  5

                  6   January 2017 to June 2017 attached as Exhibit 8 to the Declaration of Ramirez. Although the

                  7   Debtors were tendering their payments to Bosse for transfer to ICI, the 1098 forms provided to
                  8
                      the Debtors were from a company named Paladin Investment Group (“PIG”).
                  9
                                15.   The Debtors have never received a billing statement from ICI even though they
             10
                      have requested statements on several occasions. As such, the Debtors do not have any clue
             11

             12       how any of their payments have been applied.

             13                 16.   After filing of their 2017 chapter 13 petition, Bosse refused to accept any further
             14
                      payments on behalf of ICI, nor would he provide an alternate address for the Debtors to send
             15
                      their payments.
             16
                                17.   Upon further investigation, the Debtors discovered that Bosse was the CEO,
             17

             18       Secretary, CFO and sole officer of PIG. A copy of PIG’s articles of incorporation are attached as

             19       Exhibit 9 to the declaration of Ramirez. Absent evidence to the contrary, Debtors’ former
             20
                      bankruptcy attorney, Bosse appears to be the CEO of the company cashing the Debtor’s checks
             21
                      to ICI.
             22
                                18.   The Debtors reached out to the California State Bar to assist with the alleged self-
             23

             24       dealing by Bosse. The Debtors are informed that the State Bar is investigating their allegations.

             25                 19.   The Debtors have had a series of unfortunate interactions with prior bankruptcy
             26
                      counsel. After the filing of the Debtors’ 2017 chapter 13 case, they experienced some difficulties
             27
                      with communication with their prior attorney and they indicate that they were not fully apprised of
             28
   PPI Law
525 N. Cabrillo
 Park Drive,
  Suite 104                                                       - 4 -
Santa Ana, CA
    92701

(714) 541-6072
                      Case 8:18-bk-13870-CB       Doc 22 Filed 12/05/18 Entered 12/05/18 18:22:50            Desc
                                                   Main Document    Page 5 of 8


                  1   the status of their case. The Debtors’ prior counsel failed to appear at the last confirmation
                  2
                      hearing in the prior matter and the case was dismissed. Although a motion to reconsider the
                  3
                      dismissal was filed by prior counsel, the Debtors are informed and believe that prior counsel
                  4
                      failed to appear at the hearing on the motion to reconsider the dismissal.
                  5

                  6          20.    Prior to the filing of the within case, on or about October 11, 2018, Debtors’ current

                  7   bankruptcy counsel, Misty Perry Isaacson (“Isaacson”) reached out to ICI’s counsel in the prior
                  8
                      2017 case, Fritz Firman (“Firman”), requesting a loan history from ICI, so that she could propose
                  9
                      a plan that dealt with the ICI claim. Two months later, Isaacson has not received a loan history
             10
                      from ICI or Firman.
             11

             12              21.    The Debtors have also hired William Chapman as litigation counsel (“Chapman”) to

             13       assist them in resolving their claim dispute with ICI. The deadline for non-governmental
             14
                      creditors to file their proofs of claim is December 31, 2018. Once ICI files it proof of claim,
             15
                      Isaacson and Chapman intend on filing an objection and/or adversary in order to resolve the
             16
                      outstanding issues related to the accounting of the Note by Homesavers, TTR, PIG, and ICI.
             17

             18                                                       II.

             19                                                 ARGUMENT
             20
                      A.     Treatment to ICI
             21
                             ICI argues that the Debtors’ plan cannot be confirmed because it is not feasible and does
             22
                      not provide for ICI’s debt they claim to be approximately $140,000. However, until the
             23

             24       controversy surrounding the amount owing, if any, to ICI, the Debtor is unable to propose any

             25       payment to ICI. Had ICI promptly provided Isaacson with a loan history, the Debtors’ proposed
             26
                      plan could have clearly identified what the issues related to the same was. Notwithstanding
             27
                      Isaacson’s request, two months have passed without receipt of a loan history. Based on the
             28
   PPI Law
525 N. Cabrillo
 Park Drive,
  Suite 104                                                      - 5 -
Santa Ana, CA
    92701

(714) 541-6072
                      Case 8:18-bk-13870-CB       Doc 22 Filed 12/05/18 Entered 12/05/18 18:22:50        Desc
                                                   Main Document    Page 6 of 8


                  1   facts as outlined above, equity weighs in favor of allowing the Debtors a review of the evidence
                  2
                      alleged to support ICI’s claim that they are owed $140,000. The Debtors are not requesting that
                  3
                      their case be confirmed at the hearing on December 13, 2018, just that they be given a fair
                  4
                      opportunity to respond to the contentions of ICI.
                  5

                  6   B.     2017 Federal Taxes

                  7          The Debtors were under the understanding that their 2017 Federal Tax Return had been
                  8
                      electronically filed in October 2018. However, due to some computer glitch, the returns were not
                  9
                      accepted by the Internal Revenue Service (“IRS”). Upon learning of this issue, the Debtors
             10
                      mailed a duplicate copy of their 2017 return to the IRS on or about November 8, 2018. A copy of
             11

             12       the returns has also been provided to the IRS’s Bankruptcy Specialist Robert L. Textor and

             13       Isaacson has confirmed that he has received a copy of the same. Mr. Textor advised Isaacson
             14
                      that once the return was uploaded into the IRS’s system, they would amend their proof of claim
             15
                      accordingly.
             16
                      C.     Means Test Payments to ICI
             17

             18              Should it be determined that there is no debt owing or the amount owing to ICI as alleged

             19       is inaccurate, the Debtors intend on amending their Means Test to reflect the correct information
             20
                      related to the ICI loan. Should the Court determine that nothing should be owing or the amount
             21
                      decreased, the difference will operate to increase the disposable income available to unsecured
             22
                      creditors, mainly the IRS. The Debtors were hoping to have received a loan history from ICI
             23

             24       prior to the filing of their case, however, none was received.

             25       D.     Debtors Intend on Clarifying their Self Employment Income to the Trustee
             26
                             The Debtors are both self-employed individuals, and their income fluctuates monthly. The
             27
                      projections provided by the Debtors to the Trustee, appear to double count certain expenses that
             28
   PPI Law
525 N. Cabrillo
 Park Drive,
  Suite 104                                                     - 6 -
Santa Ana, CA
    92701

(714) 541-6072
                      Case 8:18-bk-13870-CB       Doc 22 Filed 12/05/18 Entered 12/05/18 18:22:50            Desc
                                                   Main Document    Page 7 of 8


                  1   are reflected on Schedule J and should not have been. This makes it appear that the Debtors’
                  2
                      income after business expenses is less than what is being received. The Debtors will revise this
                  3
                      information and continue to provide the Trustee with updated actual income information.
                  4
                                                                         III.
                  5

                  6                                             CONCLUSION

                  7          WHEREFORE, the Debtors respectfully prays that this Honorable Court continue this
                  8
                      matter to a date after December 31, 2018, to allow the Debtors to receive and begin to address
                  9
                      the issues related to the anticipated ICI proof of claim; and for such other and further relief as the
             10
                      Court deems just and proper.
             11

             12       Date: December 5, 2018                        PAGTER AND PERRY ISAACSON

             13                                                    /s/ Misty Perry Isaacson
                                                                By: _______________________________
             14                                                    Misty Perry Isaacson
             15
                                                                   Attorneys for Francisco Ramirez Ramirez and
                                                                   Maria Mendez Barajas
             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
   PPI Law
525 N. Cabrillo
 Park Drive,
  Suite 104                                                      - 7 -
Santa Ana, CA
    92701

(714) 541-6072
                      Case 8:18-bk-13870-CB               Doc 22 Filed 12/05/18 Entered 12/05/18 18:22:50                     Desc
                                                           Main Document    Page 8 of 8


                  1                                      PROOF OF SERVICE OF DOCUMENT
                  2          I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
                      address is: 525 N. Cabrillo Park Drive, Suite 104, Santa Ana, CA 92701
                  3
                      A true and correct copy of the foregoing document entitled (specify): DEBTORS REPLY TO OBJECTIONS TO
                  4   CONFIRMATION FILED BY TRUSTEE AND INVESTMENT CONSULTANTS will be served or was served (a)
                      on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
                  5   below:
                  6            1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
                      controlling General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink
                  7   to the document. On (date) 12/05/2018, I checked the CM/ECF docket for this bankruptcy case or adversary
                      proceeding and determined that the following persons are on the Electronic Mail Notice List to receive NEF
                  8   transmission at the email addresses stated below:
                  9
                                Amrane (SA) Cohen (TR) efile@ch13ac.com
             10                 Sean C Ferry sferry@ecf.courtdrive.com, bkyecf@rasflaw.com
                                Fritz J Firman firmanweber@Yahoo.com, centralservice.firmanweber@gmail.com
             11                 United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov

             12
                                                                  Service information continued on attached page
             13
                              2. SERVED BY UNITED STATES MAIL:
             14       On (date) _______________, I served the following persons and/or entities at the last known addresses in this
                      bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the
             15       United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a
                      declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.
             16

             17                                                   Service information continued on attached page

             18                3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
                      EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on
             19       (date) 12/05/2018, I served the following persons and/or entities by personal delivery, overnight mail service, or
                      (for those who consented in writing to such service method), by facsimile transmission and/or email as follows.
             20       Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
                      completed no later than 24 hours after the document is filed.
             21
                      Hon. Catherine E. Bauer, 411 W. Fourth St., Suite 5165, Santa Ana, CA 92701 (Overnight via GSO)
             22

             23                                                   Service information continued on attached page

             24                  I declare under penalty of perjury under the laws of the United States that the foregoing is true and
                      correct.
             25

             26
                                  12/05/2018      Imelda Bynog                                            /s/ Imelda Bynog
             27                   Date            Printed Name                                            Signature

             28
   PPI Law
525 N. Cabrillo
 Park Drive,
  Suite 104                                                                - 8 -
Santa Ana, CA
    92701

(714) 541-6072
